IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-280-CV



ROY MARTIN SANDERS,

	APPELLANT

vs.



CARMEN SANDERS,

	APPELLEE


 


FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 140,940-C, HONORABLE STANTON B. PEMBERTON, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed on Appellant's Motion
Filed:  September 15, 1993
Do Not Publish